Citation Nr: 0617133	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-11 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1151. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son
ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to March 
1945. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 2001 and January 2002 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for the cause of the 
veteran's death and denied DIC under 38 U.S.C.A. § 1151. 

The veteran died in July 2000.  The appellant seeks benefits 
as his surviving spouse. 

The appellant testified before the Board at a hearing in 
November 2002 in St. Petersburg, Florida.  The Veterans Law 
Judge who conducted the hearing is no longer employed by the 
Board, and the appellant waived her right to another hearing. 

The Board remanded the appeal in March 2003 for additional 
development, and it is now before the Board for adjudication. 


FINDINGS OF FACT

1.  The cause of the veteran's death was respiratory failure, 
status post-extubation, due to spinal cord lesion secondary 
to astrocytoma's bleed and was not related to service or any 
aspect thereof.  Neither the veteran's service-connected 
epiphysitis of the cervical spine nor any other service 
connected disability was the primary or a contributory cause 
of death. 

2.  The veteran's death was not proximately caused by any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
health care professionals, facilities, or by events not 
reasonably foreseeable. 


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not established. 
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1121 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for entitlement to DIC under 38 U.S.C.A. 
§ 1151 have not been met. 
38 C.F.R. § 1151 (West 2002),  38 C.F.R. §§ 3.361, 3.362, 
3.363 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claims; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in October 2000 and 
January 2001; rating decisions in February 2001 and January 
2002; a statement of the case in May 2002; and a supplemental 
statement of the case in January 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. Cir.  
Apr. 5, 1996) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a February 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA obtained several examinations and records of VA hospital 
care in June and July 2000.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Service Connection for Cause of Death

Service personnel and medical records show that the veteran 
was an aircraft engineer and turret gunner with 35 combat 
missions in World War II.  He sustained a whiplash injury to 
his cervical spine in the crash landing of his aircraft in 
June 1944.  He was granted service connection for epiphysitis 
of the sixth cervical vertebra in March 1945.  Service 
medical records are silent for any other complaint, injury, 
or symptoms of disease of the spine in service. 

The record also showed the veteran injured his spine in an 
industrial accident in April 1962.  A VA examination after 
the accident showed no soft tissue abnormalities with normal 
disc spacing and normal lordotic curvature of the neck.  The 
examiner noted no abnormalities in vertebra bodies including 
the sixth.  However, he did note calcification or bone 
formation in the anterior longitudinal ligament.  In July 
1962, the RO granted a 30 percent disability rating for 
limitation of motion of the cervical spine. 

In August 1976, the veteran's private physician noted 
progressive worsening of the condition due to fibromyositis 
and osteoarthrosis of the cervical spine with evidence of 
degenerative disc disease.  The most recent VA clinical 
examination of record for was in August 1976.  The examiner 
noted no flexibility of the cervical joints because of 
favorable fixation and pain.  A concurrent X-ray showed some 
degenerative arthritic changes involving the posterior 
invertebral articulations on the right side between C5 and 
C6.  The foramen was not involved in the arthritic process, 
the disc spaces were not narrowed, and there were no cervical 
ribs.  A 
30 percent rating remained in effect. 

The veteran was admitted to a VA hospital in Gainesville, 
Florida in June 2000 for a two to three week history of upper 
extremity weakness and pain.  A summary of the discharge 
report in July 2000 follows: 

A magnetic resonance image (MRI) on day 2 of 
hospitalization revealed a spinal cord lesion from 
C3 to C6 consistent with a primary central nervous 
system tumor.  An open biopsy with an extended 
cervical laminectomy for decompression was 
performed on day 8.  The veteran was found to have 
an unresectable astrocytoma, but after the 
operation he was extubated and did relatively well.  
On day 9, blood tests revealed the veteran had 
experienced a myocardial infarction.  He received 
medication including heparin, and physicians 
planned a cardiac catheterization when the veteran 
became more stable. 

On day 12, the veteran lost all sensory motion 
below C4.  An MRI showed he had an acute epidural 
hematoma at the site of the earlier operation.  (A 
physician on day 20 noted this as a "heparin-
induced post-operative cervical spinal epidural 
hematoma.")  He had emergent neurosurgical 
drainage and evacuation of the hematoma.  The 
veteran's heart medication was restarted without 
heparin in view of his spinal hematoma.  The 
veteran was stable but remained paralyzed and could 
not be weaned from the ventilator.  He was unable 
to speak but was mentally alert and able to respond 
to yes or no questions.  Starting on day 16, the 
veteran expressed his desire not to remain on the 
ventilator.  After continued monitoring and 
discussions with the veteran and his family and 
with their concurrence, on day 22 the veteran was 
extubated and died shortly thereafter due to 
respiratory failure. 

The July 2000 death certificate lists the cause of death as 
"respiratory failure, status post-extubation, due to spinal 
cord lesion secondary to astrocytoma's bleed."

The Board first addresses whether any of the conditions 
listed on the death certificate (respiratory failure, spinal 
cord lesion, and astrocytoma) are service-connected.
 
Generally, service connection is warranted for disability 
incurred or aggravated in the line of duty in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection will be rebuttably 
presumed for certain chronic diseases that are manifest to a 
compensable degree within the year after active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records and records for the 
year following discharge from service contain no evidence of 
cancer, respiratory or central nervous system diseases, or 
injuries other than the cervical spine disability discussed 
above.  The veteran also had service-connected duodenal ulcer 
and chronic psychoneurosis.  There is no evidence that these 
disabilities contributed to the cause of death.  Therefore, 
the Board concludes that respiratory failure, spinal cord 
lesion, and astrocytoma were not connected with service or 
any aspect thereof. 

The appellant contends that the cause of death was related to 
the veteran's service-connected epiphysitis of the sixth 
cervical vertebra disability and, therefore, that the cause 
of death should be service-connected. 

A service-connected disability may be either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  It is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.
38 C.F.R. § 3.312(c).

The appellant submitted an August 2002 letter from a private 
orthopedic physician who had provided care for the veteran.  
He stated, "There was a relationship of an old injury to the 
cervical spine of 1945.  There was also some service-
connected disability, particularly evidence of degenerative 
disc disease of the cervical spine that was aggravated later 
on when he hurt his spine while at work."  The Board 
concludes that the private physician was relating the 
veteran's injuries to degenerative disc disease and was not 
proposing a relationship of the veteran's service-connected 
cervical epipthysitis to any of the causes of death listed on 
the death certificate.  

At the November 2002 hearing, the appellant submitted an 
abstract from an unidentified medical dictionary.  In hearing 
testimony, the appellant's representative stated that the 
excerpt was submitted to show that the veteran's spinal cord 
lesion should have been listed first on the death certificate 
because the lesion caused respiratory failure.  This evidence 
is not probative of the contribution, if any, of the 
veteran's cervical epipthysitis to the cause of death. 

On remand, a VA physician was requested to express an opinion 
whether the spinal cord lesion secondary to astrocytoma bleed 
was in any way etiologically related to the service-connected 
cervical spine disability.  The Board noted that it would be 
helpful to include a notation that he reviewed the claims 
file, "to include the medical treatise extract submitted at 
the November 2002 hearing."  In June 2005 report, the 
physician stated that he had reviewed the claims file 
thoroughly.  He repeated the question and then stated, "I am 
unaware of any association of intramedullary astrocytomas of 
the cervical cord being associated with old trauma and think 
it is not likely that this is the case."  The Board 
concludes that the physician complied with the remand order.  
He stated that he reviewed the file thoroughly even though he 
did not make a specific reference to the extract.  The file 
contained that extract.

The appellant stated that she was unable to determine whether 
the claims folder was provided to an appropriate VA physician 
as specified in the remand order since the physician did not 
report his qualifications.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  The Court of Appeals for Veterans Claims has also 
recognized this "presumption of regularity" time and time 
again.  See, e.g.,  Ashley v. Derwinski, 
2 Vet. App. 307, 308-09 (1992).  Therefore, absent specific 
evidence in rebuttal, the Board concludes that the VA 
physician providing the opinion was appropriately selected. 

The Board concludes that there is no medical evidence to show 
that the veteran's service-connected epiphysitis of the sixth 
cervical vertebra disability was a principal or contributory 
cause of death or was etiologically related to the cause of 
death.  The Board places considerable weight on the 
conclusion of the VA physician providing a specific opinion 
on the issue.  That opinion was provided after a thorough 
review of the claims folder.  The Board carefully examined 
the private physician's August 2002 statement but can 
conclude only that the physician related the veteran's two 
injuries to his degenerative disc disease and not to spinal 
cord lesions or astrocytoma.  

The weight of the credible evidence demonstrates that the 
veteran's cause of death was not related to or a consequence 
of his miliary service or his service-connected cervical 
spine disability.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

DIC under 38 U.S.C.A. § 1151

If a veteran suffers an injury or aggravation of an injury as 
a result of VA medical treatment, and the injury or 
aggravation results in death, then compensation, including 
dependency and indemnity compensation, shall be awarded in 
the same manner as if the death were service-connected.  38 
U.S.C.A. § 1151 (West 2002). 

A death must not be the result of the veteran's willful 
misconduct and must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA and the proximate cause 
of the death was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or was an event not 
reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002).

Evidence of actual causation is required.  The appellant must 
show that VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider, or that VA 
furnished treatment without the veteran's informed consent as 
required by 38 C.F.R. § 17.32.  Merely showing that the 
veteran received care, treatment, or examination and that the 
veteran died is not sufficient.  Compensation is not payable 
if the death results from the continuance or natural progress 
of the disease or injury for which the treatment was 
authorized.  38 C.F.R. § 3.361 (2005).

In her July 2002 appeal, the appellant noted that even though 
the veteran had a 30 percent rating for over 30 years, VA 
conducted no definitive tests or scans prior to his admission 
to the VA hospital in June 2000.  In the November 2002 
hearing, the appellant also stated that no drainage tube was 
provided after the initial surgery to drain the blood clot 
and that the surgeon who performed the operation should not 
have left town immediately thereafter.  She also noted that 
the veteran and a VA nurse told her that he injured his leg 
when he had fallen out of bed.  Finally, the veteran's 
representative noted in an April 2006 informal hearing 
presentation that there was no consent form in the record as 
required by 38 C.F.R. § 17.32. 

The Board concludes that a lack of examination by VA between 
1976 and June 2000 does not constitute fault by VA because 
there is no evidence that the veteran sought treatment or 
examination from VA during that time, and there is evidence 
that his condition was being followed by a private physician.  
The record showed that the latest VA examination prior to 
June 2002 was in August 1976.  The examination included X-
rays and the results were as stated above.  The veteran's 
private physician in August 1976 stated that he had followed 
the veteran's cervical spine condition since 1962, and in his 
August 2002 letter, he stated that the veteran was under his 
care, implying that his care was up to the time of the 
veteran's death. 

On remand, a VA physician was requested to review the claims 
file and determine whether the veteran's death was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or was otherwise the fault on the part of any VA 
health care professional in rendering treatment to the 
veteran at the Gainesville, Florida VA medical center in June 
and July 2000.  He was also requested to state if the veteran 
developed any disability that was not a reasonable 
foreseeable result of any treatment provided by VA during 
this period.  In a June 2005 report, a VA physician stated 
that he reviewed the claims file including the records of 
hospitalization in 2000 and that it was not likely that there 
was carelessness, negligence, lack of proper skill, or error 
in judgment in the management of this patient.  There is no 
other medical opinion of record that states that a post-
operative drain was necessary or that a drain would have 
prevented the events leading to the veteran's death.  There 
is no entry in the hospital records regarding the veteran's 
injuries from falling out of bed and no medical evidence to 
show that he developed a disability from the fall that 
contributed to his death.  Based on the opinion of the 
reviewing physician, the Board concludes that the appellant 
has not provided medical evidence showing how any VA care was 
the actual cause of the veteran's death. 

Informed consent of the patient for a procedure of the nature 
of the veteran's June 2000 surgery must be documented in the 
medical records.  38 C.F.R. § 17.32.  There was no consent 
form in the claims file.  However, the surgeon's report 
transcribed in July 2000 stated that informed consent had 
been obtained.  Neither the appellant nor her representative 
in written statements or testimony at the hearing alleged 
that informed consent had not been obtained.  Therefore, the 
Board concludes that informed consent was obtained from the 
veteran prior to his surgery in June 2000. 
   
The weight of the credible evidence demonstrates that the 
proximate cause of the veteran's death was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or an event not reasonably foreseeable.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1151 is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


